Pee Curiam.—
Subrogation is a doctrine of the courts of equity, and is exercised in England by those courts alone. The administration of that doctrine is easy and safe in those courts because by bill, answer, &c., the whole subject matter, on which the court acts, appear of record. It is not so in our courts, unless a prima facie case appears by our records, so that the grounds of the judgment are manifest.
In the present case, the respective equities of the parties do not clearly appear, and the rule must be made absolute. Whether we can entertain any other evidence, aliunde the record, in order to grant relief to a party claiming the benefit of the equitable principle of subrogation, we do not now decide.
Rule absolute.